PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SOUCY et al.
Application No. 15/086,343
Filed: 31 Mar 2016
For DYNAMICALLY UPDATING A MODEL ASSOCIATED TO A SIMULATED INTERACTIVE OBJECT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed November 22, 2021, to revive the above-identified application.  

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on January 10, 2019.  The above-identified application became abandoned for failure to submit the issue fee in a timely manner in reply to the aforementioned notice of allowance and fee(s) due, which set a shortened statutory period for reply of three months.  No extensions of time are permitted for transmitting issue fees.1  Accordingly, the above-identified application became abandoned on June 11, 2019.  The USPTO mailed a notice of abandonment on April 26, 2019.

A petition pursuant to 37 C.F.R. § 1.181(a) was filed on May 9, 2019 requesting the withdrawal of the holding of abandonment, which was dismissed via the mailing of a decision on September 27, 2019.

Almost two years later, on August 27, 2021, an original petition pursuant to 37 C.F.R. § 1.137(a) was filed along with the issue fee, form PTOL-85B, and the proper statement of unintentional 

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this renewed petition, Petitioner has provided an explanation that supports a finding that the entire period of delay was unintentional.

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries 








/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See MPEP § 710.02(e)(III).
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.